The writ of error herein was taken by the plaintiff below upon the ground that the amount of *Page 511 
damages awarded by the verdict and adjudged by the trial court to the plaintiff, is inadequate for the alleged breach of contract rights in a street paving undertaken.
It is not entirely clear that the contract rights of the parties, as such rights could reasonably have been interpreted by the court and the jury, require as matter of law a greater award of damages to the plaintiff than that fixed by the jury and approved by the trial court in denying a motion for new trial; therefore, it is not shown that there is an abuse of discretion by the trial judge or a miscarriage of justice, and the judgment should be affirmed. It is so ordered.
WHITFIELD, P. J., and BROWN and CHAPMAN, J. J., concur.
THOMAS, J., concurs in opinion and judgment.
Justices TERRELL and BUFORD not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.